United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-1463
                                    ___________

Glenn R. Waite,                         *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        * Appeal from the United States
Lanet S. Asmussen, Clerk of the         * District Court for the
Nebraska Supreme Court; Janice J.       * District of Nebraska.
Culver, Deputy Clerk; Pamela J. Kraus, *
Appellate Clerk; Jill R. Machacek,      *      [UNPUBLISHED]
Appellate Clerk,                        *
                                        *
            Appellees.                  *
                                   ___________

                          Submitted: December 5, 1997

                                Filed: December 23, 1997
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.


      Glenn R. Waite brought a 42 U.S.C. §§ 1983 and 1985(3) action against four
Nebraska court clerks. Waite claimed the clerks individually, and in conspiracy, denied
him access to the courts and equal protection by refusing to file his pleading seeking
to reopen an appeal in which the mandate had issued nearly three years earlier. The
district court1 granted defendants summary judgment based on absolute quasi-judicial
immunity. Waite appeals.

       We conclude summary judgment was proper, as the evidence showed the clerks
were directed by Nebraska judges not to file Waite&s pleading. See Rogers v.
Bruntrager, 841 F.2d 853, 856 (8th Cir. 1988) (clerks of court have absolute quasi-
judicial immunity from actions for damages arising from acts that “they are specifically
required to do under court order or at a judge&s direction”); Moses v. Parwatikar, 813
F.2d 891, 892-93 (8th Cir.) (conspiracy claim cannot overcome absolute immunity),
cert. denied, 484 U.S. 832 (1987). The district court did not abuse its discretion in
denying Waite leave to amend his complaint after the summary judgment motion was
filed. See Wald v. Southwestern Bell Corp. Customcare Med. Plan, 83 F.3d 1002,
1005 (8th Cir. 1996) (standard of review).

       We deny Waite&s request for leave to file a Federal Rule of Civil Procedure 60(a)
motion in the district court, because we consider the continuance motion he wanted
transmitted to this court to already be part of the record on appeal. We find no abuse
of discretion in the district court&s refusal to continue the case to permit Waite to
conduct discovery prior to entry of summary judgment. See In re Temporomandibular
Joint (TMJ) Implants Prods. Liab. Litig., 113 F.3d 1484, 1489 (8th Cir. 1997) (standard
of review).

      Accordingly, we affirm.




      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-